Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In a preliminary amendment filed 10/25/2021, claim 1 was canceled. Claims 2-21 are new, pending and considered in this Non-Final Office action.

Continuation
This application is a continuation application of U.S. application no. 14/306,140 filed on 06/16/2014 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 5-11 and 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17-19, 22-23, 29-30, 40, 46-48, 51-52 and 78 of U.S. Patent No. 11,170,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced patent, as follows:

Claims of instant App.
Claims of U.S. Patent No. 11,170,434
2,10 and 18
1, 69 and 30
3 and 11
11 and 40
5 and 13
17 and 46
6 and 14
18, 19, 47 and 48
7 and 15
22 and 51
8 and 16
23 and 52
9 and 17
29, 58 and 78


The chart above maps claims containing similar subject matter as between the instant application and the noted patent.  It is clear that all the elements of claims 2-3, 5-11 and 13-18 of the instant application are to be found in the claims noted above in U.S. Patent No. 11,170,434, and although the claims are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of U.S. Patent No. 11,170,434 and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations, which would have been deemed obvious by one skilled in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 14-16 depend on independent claim 10, which is directed to a mobile device (with structural elements adapted to perform corresponding functions). A mobile device is interpreted as an apparatus. Claims 11 and 14-16 fail to recite further limitations of the apparatus itself. Instead, claims 11 and 14-16 recite method steps that must be performed, thus shifting the claims from an apparatus to a method. This shift from an apparatus to a method renders the claim indefinite, as it is unclear where infringement would occur. See guidance from MPEP 2173.05(p) below. 


    PNG
    media_image1.png
    189
    815
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (United States Patent Application Publication, 2015/0149284, hereinafter referred to as Williams) in view of Carapelli (US Patent Application Publication, 2013/0246171) in further view of Giera et al. (United States Patent Application Publication, 2014/0316588, hereinafter referred to as Giera).

As per Claim 2, William discloses a method for emulating a fuel transaction at a mobile device of a user, the method comprising: 

a)	establishing, by the mobile device, a communication link between the mobile device and a fuel pump (Williams: Fig. 2 and ¶0037-0039: The master mobile application may be installed on a personal device. The master mobile application comprises a dispenser communicating component that communicates with dispensing components (such as the dispenser itself, a handheld device at an attended dispensing site, one or more components at a retailer that communicate with or otherwise manage dispensers, and/or the like). Dispenser communicating component can communicate with the dispensing components using local wireless communications, such as NFC, Bluetooth, WiFi, etc. at the retailer, over a cellular network, and/or the like.); 

b)	emulating, by the mobile device, the fuel pump via presentation of graphical user interface elements at a graphical user interface displayed at the mobile device, wherein the graphical user interface is configured to emulate the fuel pump and the graphical user interface elements are configured to control operation of the fuel pump as a part of emulation of the fuel pump, and wherein the graphical user interface elements (Williams: Fig. 2 and ¶0037-0039: The master mobile application may be installed on a personal device. The master mobile application comprises a dispenser communicating component that communicates with dispensing components (such as the dispenser itself, a handheld device at an attended dispensing site, one or more components at a retailer that communicate with or otherwise manage dispensers, and/or the like). Dispenser communicating component can communicate with the dispensing components using local wireless communications, such as NFC, Bluetooth, WiFi, etc. at the retailer, over a cellular network, and/or the like. The interface component of the system can provide output and/or accept input related to functions of the master mobile application. An emulator on the interface can be used for achieving desired functions related to product dispensing.) comprise: 

c)	a display region configured to display emulation data received from the fuel pump during a fueling transaction via the communication link between the mobile device and the fuel pump, a fuel pump activation icon configured to cause the fuel pump to start pumping fuel or stop pumping fuel… and a selection of the fuel pump activation icon (Williams: Figs. 1-9 and ¶0038-0040, 0051 and 0056-0057: The master mobile application is operating or can at least communicate with certain other components at the retailer to provide or obtain information regarding product dispensing, product payment, store inventory or purchasing, and/or the like. The interface component can present options for product dispenser activities, such as an option to start and stop fuel dispensing. The POS communicating component can provide transaction to the POS component for processing payment. In an example, the transaction payment details can be entered via interface component (e.g., by the customer), and/or can be provided by the master mobile application based on stored payment preferences (e.g., as stored and obtained by preference obtaining component, inferred based on one or more transactions stored by transaction history component, etc.)., and 

d)	transmitting, by the mobile device, payment information and information indicating selection of the activation icon to the fuel pump, wherein the fuel pump is activated in response to receiving the information indicating selection of the fuel pump activation icon (Williams: Figs. 1-9 and ¶0038-0040, 0051 and 0056-0057: The master mobile application is operating or can at least communicate with certain other components at the retailer to provide or obtain information regarding product dispensing, product payment, store inventory or purchasing, and/or the like. The interface component can present options for product dispenser activities, such as an option to start and stop fuel dispensing. The POS communicating component can provide transaction to the POS component for processing payment.).
e and f)	the mobile device (¶0027: A personal device can be a mobile device.); and 

Williams does not explicitly disclose; however, Carapelli discloses:

c)	two or more payment method icons representing different payment methods for paying for the fueling transaction, at least one loyalty reward program icon representing at least one loyalty rewards program, receiving, by the mobile device, inputs via the graphical user interface associated with a selection of a payment method corresponding to one of the two or more payment method icons (Carapelli: Figs. 1-14 and ¶0047-0056 and 0063-0064: For a fueling transaction, a customer must select a method of payment to be received at the fuel dispenser. A display on the phone whereby the user may select from several payment alternatives (e.g. AMEX, Visa, MasterCard, fuel company card, etc.) (See icons on phone in Fig. 5 embodiment 30). Also, icons may be used to indicate loyalty offers available on the mobile device (See Fig. 11, the star icon represents the different loyalty rewards). The app can check the coupons stored on the phone. See Figures 11-14 for app icons. Examiner notes that the loyalty reward programs icons represent loyalty reward coupons, as they “may reduce the cost of the fuel” or provide a “discount” (See Specification ¶0041-0044).)

g)	displaying, by the mobile device, the real-time volume of fuel dispensed during the fuel transaction at the display region of the graphical user interface, wherein the real-time volume of fuel, as displayed at the graphical user interface… such that the real-time volume of fuel dispensed, as displayed at the graphical user interface, corresponds to an actual amount of fuel dispensed by the fuel pump as the fueling transaction occurs (Carapelli: ¶0048-0049: The cell phone application may display real time transaction information as the transaction is in progress. The phone can dynamically display the real-time monetary and volume total as the fuel is being dispensed.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine Williams with Carapelli’s remote application for receiving fuel transaction information because the references are analogous/compatible since each is directed toward features for mobile applications utilized for emulating a fuel pump, and because incorporating Carapelli’s remote application for receiving fuel transaction information in Williams would have served Williams’ pursuit of effectively providing a master mobile application executed on mobile devices present at a retailer and presenting content, including obtained parameters, during product dispensing (See Williams, Abstract and ¶0008) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Williams does not explicitly disclose; however, Giera discloses:

e)	receiving, by the mobile device, emulation data during the fueling transaction, the emulation data comprising information regarding a rate at which fuel is dispensed by the fuel pump during the fueling transaction (Giera: Fig. 1 and 4 and ¶0030, 0044-0045 and 0061: The system comprises a mobile device and a fuel controller. The fuel controller is configured to receive volume information to calculate flow rate during a fuel transaction. This fuel pump transaction information may be received in real-time.);

f)	calculating… a real-time volume of fuel dispensed during the fuel transaction based on the rate and an amount of time elapsed since dispensing of fuel began (Giera: Fig. 1 and 4 and ¶0030, 0044-0045 and 0061: The system comprises a mobile device and a fuel controller. The fuel controller is configured to receive volume information to calculate flow rate during a fuel transaction. This calculation is performed by determining the elapsed time between the start and end points of a fuel transaction divided by the volume dispensed over that time period. This fuel pump transaction information may be received in real-time.); and

g)	wherein the… volume of fuel… is dynamically updated as a function of the rate and the amount of time elapsed since dispensing of fuel began… (Giera: Fig. 1 and 4 and ¶0030, 0044-0045 and 0061: The system comprises a mobile device and a fuel controller. The fuel controller is configured to receive volume information to calculate flow rate during a fuel transaction. This calculation is performed by determining the elapsed time between the start and end points of a fuel transaction divided by the volume dispensed over that time period.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine Williams with Giera’s flow rate determination in a fuel transaction because the references are analogous/compatible since each is directed toward features for obtaining parameters regarding fuel product dispensing, and because incorporating Giera’s flow rate determination in a fuel transaction in Williams would have served Williams’ pursuit of effectively obtaining parameters corresponding to a product dispensing, such as a volume amount dispensed (See Williams, ¶0064) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 18 recite the same limitations already addressed by the rejection of claim 2; therefore, the same rejection applies. With respect to claims 10 and 18, Williams also discloses a mobile device comprising: a display; a memory; and at least one processor (See Williams ¶0027) and a fuel pump configured to pump fuel, the fuel pump comprising a first memory and at least one first processor coupled to the first memory; and a mobile device comprising a display, a second memory, and at least one second processor coupled to the second memory, wherein the at least one second processor (See Williams Fig. 8 and 0027-0029 and 0081-0087).

As per Claim 3, Williams in view of Carapelli in further view of Giera discloses the method of claim 2, further comprising identifying the fuel pump based on a location of the mobile device (Williams: Figs. 1-9 and ¶0030: A retailer identifying component, in this regard, can determine an identity related to the retailer based at least in part on the information received in the trigger from retailer or otherwise determined based on the trigger. For example, the information can include an identifier of the retailer or specific location/franchise (and/or a specific dispenser at the retailer), as described.).
 
Claim 11 recites the same limitations already addressed by the rejection of claim 3; therefore, the same rejection applies.

As per Claim 4, Williams in view of Carapelli in further view of Giera discloses the method of claim 2, the graphical user interface elements comprise one or more fuel grade icons, each of the one or more fuel grade icons corresponding to a different grade of fuel, the method comprising transmitting information indicating selection of a particular fuel grade icon of the one or more fuel grade icons to the fuel pump (Williams: Figs. 1-9 and ¶0036-0040, 0047-0051, 0064: A master mobile application can execute one or more loyalty applications and can include an interface component for displaying content, obtaining input, and/or the like, a dispenser communicating component for communicating information regarding product dispensing with dispensing components, and a POS communicating component for communicating transaction information with POS components. Dispensing components can be communicated with to obtain parameters regarding product dispensing. For example, the one or more dispensing components can include a product dispenser (e.g., a fuel dispenser), an attendant handheld at an attended dispensing site, one or more devices that communicate with multiple dispensers, and/or the like. The obtained parameters can correspond to product dispensing, such as a selected product (product type can be fuel grade selection), an amount dispensed, a total charge for the amount dispensed, etc. The parameters can be displayed on a portion of an interface. For example, the interface can be provided on a personal device, such as a mobile device, vehicle information system, etc., which can display the parameter on part of the interface. For example, the portion of the interface can include one or more regions on the interface dedicated to display content of a master mobile application.).

Claim 12 recites the same limitations already addressed by the rejection of claim 4; therefore, the same rejection applies.

As per Claim 5, Williams in view of Carapelli in further view of Giera discloses the method of claim 2, wherein the emulation data is received from a remote source (Williams: Figs. 1-9 and ¶0023, 0029 0035-0040: Computing device components may communicate by way of local and/or remote processes such as in accordance with a signal having one or more data packets, such as data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems by way of the signal. A master mobile application can execute one or more loyalty applications and can include an interface component for displaying content, obtaining input, and/or the like, a dispenser communicating component for communicating information regarding product dispensing with dispensing components, and a POS communicating component for communicating transaction information with POS components.).

Claim 13 recites limitations already addressed by the rejection of claim 5; therefore, the same rejection applies.

As per Claim 6, Williams in view of Carapelli in further view of Giera discloses the method of claim 2, further comprising: receiving information regarding a non-fuel transaction involving a non-fuel product; and providing payment information for the non-fuel transaction (Williams: Figs. 1-9 and ¶0043-0044: An interface component may allow purchase of in-store items (e.g., via loyalty application or master mobile application). The purchased items can be added to the dispensed product purchase, and thus the master mobile application can update a total price including the dispensed or dispensing product and purchased items on interface component. The POS communicating component can communicate with POS components to separately process payment for the purchased items. A store employee can deliver purchased items to the customer. A store communicating component can determine one or more discounts for offer on items in the store, which can be rendered and/or redeemed using interface component, and/or the like.).

Claim 14 recites limitations already addressed by the rejection of claim 6; therefore, the same rejection applies.

As per Claim 7, Williams in view of Carapelli in further view of Giera discloses the method of claim 6, further comprising receiving a receipt for the non-fuel transaction (Williams: Figs. 1-9 and ¶0036-0043: A store communicating component can obtain information regarding inventory of the store, obtain a list of menu items for purchase in the store, which can be rendered using interface component. An interface component may allow purchase of in-store items. The purchased items can be added to the dispensed product purchase, and thus the master mobile application can update a total price including the dispensed or dispensing product and purchased items on interface component. The POS communicating component can communicate with POS components to separately process payment for the purchased items. A store employee can deliver purchased items to the customer. A store communicating component can determine one or more discounts for offer on items in the store, which can be rendered and/or redeemed using interface component, and/or the like. Receipts can be recalled on the master mobile application.).

Claim 15 recites limitations already addressed by the rejection of claim 7; therefore, the same rejection applies.

As per Claim 8, Williams in view of Carapelli in further view of Giera discloses the method of claim 2, further comprising receiving an advertisement regarding a non-fuel product (Williams: Figs. 1-9 and ¶0033, 0045-0053: The master mobile application can execute loyalty application(s) using an emulator such that the master mobile application can interrupt the loyalty application by managing the emulator at various stages within the fuel dispensing to render other content (whether related to the retailer or not) and/or facilitate interaction therewith, such as advertisements and soliciting discounts (e.g. in exchange for viewing advertisements). The master mobile application may also apply rewards or stored discounts to be redeemed later or after certain accumulation amounts have been reached based on the social media network interactions. The master mobile application can apply the rewards or discounts by automatically obtaining lottery tickets, movie tickets, restaurant specials, etc., for delivering to the customer (e.g., via a printer at the retailer by communicating reward or discount information to dispensing components or POS components, by crediting an account of the customer that can be linked at the retailer or related movie theater, restaurant, etc. for offsite redemption, and/or the like).).

Claim 16 recites limitations already addressed by the rejection of claim 8; therefore, the same rejection applies.

As per Claim 9, Williams in view of Carapelli in further view of Giera discloses the method of claim 2, wherein the mobile device is selected from the list consisting of: a telephone, a tablet, a computer, a vehicle, and a communication system of a vehicle (Williams: Figs. 1-9 and ¶0027: A system for executing a master mobile application when at or near a retailer. System includes a personal device for executing a master mobile application at least when at or near a retailer. Personal device can include a mobile device (e.g., a cellular phone, tablet, or other computing device that can communicate in a mobile or wireless network), a vehicle information system, and/or the like.). 

Claim 17 recites limitations already addressed by the rejection of claim 9; therefore, the same rejection applies.

As per Claim 19, Williams in view of Carapelli in further view of Giera discloses the system of claim 18, wherein the at least one second processor is further configured to identify the fuel pump based on a location of the mobile device, information received via the graphical user interface from the user, information included in a quick response (QR) code, information included in a barcode, or a combination thereof (Williams: ¶0027-0029: The trigger detecting component can detect a scan of a QR or bar code at the retailer for determining presence at the retailer. Retailer can relate to a retail site for product dispensing, and can include one or more components that facilitate product dispensing, providing dispensing information or other content to dispensers or other devices, processing payment transactions or providing other point-of-sale (POS) functionality).
 
As per Claim 20, Williams in view of Carapelli in further view of Giera discloses the system of claim 18, wherein the at least one second processor is configured to apply a discount to a cost of the fueling transaction based on a loyalty rewards program corresponding to the at least one loyalty reward program icon (Williams: ¶0047: An interface component can display discounts, whether per unit, a total purchase discount, etc., which can be displayed as a running total as the advertising content in viewed. For instance, the interface component can display the discounts as a status bar (e.g., overlaid on the advertisement) [icon], which may include a running total of the discount as the advertisement is rendering (e.g., where the advertisement is awarded based on a portion of the advertisement rendered and/or viewed). The dispenser communicating component can also provide discount information to the dispensing components, which can update a dispenser to show the processed discount (whether per unit or on a total amount), and/or the like [applied discount to the cost of the fueling transaction].).

As per Claim 21, Williams in view of Carapelli in further view of Giera discloses the system of claim 18, wherein the at least one first processor is further configured to send a receipt to the mobile device via the communication link, send a survey to the mobile device, send an advertisement to the mobile device, or a combination thereof (Williams: ¶0033 and 0050: A master mobile application can communicate with one or more components of the retailer to provide information relating to product dispensing, transaction payment, advertising (e.g., in-store or otherwise), product surveys, and/or the like. See ¶0020 where receipts are sent in response to product purchasing.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pallas et al. (US 2015/0242969): A system and method are provided for remotely activating electromechanically controlled fuel dispensers. Each fuel dispenser is associated in a database with a unique identification code, and a first code is associated with an electronic payment system pre-identified by a fuel purchasing customer for automatic payment processing during fuel purchase transactions.

DeLine (US 2009/0048945): A method of conducting a transaction at a fuel dispenser comprising the steps of providing a fuel dispenser having a housing, a fuel dispensing apparatus mounted within the housing, the fuel dispensing apparatus having control electronics, and at least one touch display mounted in the housing and operatively coupled to the control electronics, the touch display being configured to allow a user to make selections for conducting a transaction. The fuel dispensing apparatus control electronics is operatively connected to electronics in a store associated with the fuel dispenser. The method further comprises the steps of presenting a real-time image of an inside of the store, moving through the store by touching the at least one touch display, and selecting a product being shown in the real-time image for purchase by touching the at least one touch display.

Williams et al. (US 2015/0106196): A method of performing a fueling transaction via an application installed on a mobile device, such as a smart phone. One step of the method involves receiving at the mobile device a short range wireless initiation signal directly from a fuel dispenser. The wireless initiation signal contains information indentifying the fuel dispenser. In response to the wireless initiation signal, an application is automatically launched on the mobile device. Input is received into the mobile device from a customer, which is interpreted by the application to correspond to at least one selection made by the customer. Payment information of the customer is transmitted from the mobile device to a remote cloud server so that the transaction can be authorized. As fuel is dispensed from the fuel dispenser, at least one of fueling information and promotional information is received at the mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683